DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:  The statement, “bidirectional movement of the operating member is controlled by unidirectional movement of the directional control mechanism” (see Abstract, and paragraphs [0005], [0026], [0028] and [0064]) appears to be inconsistent with how the disclosed device seems to operate.  The portion of the disclosed “directional control mechanism”, which moves in a unidirectional manner, is understood to be an internal part of the showerhead, the unidirectional output of which being controlled by bidirectional movement of “operation member 21” (see paragraph [0064], lines 10-12, which essentially states that the “directional control mechanism 22” is “configured to achieve controls unidirectional movement of the directional control mechanism, rather than the operating member being controlled by the unidirectional movement of the directional control mechanism.  If this understanding is correct, the disclosure should be appropriately clarified.  If this understanding is not correct, this Office respectfully requests a detailed explanation regarding the meaning of the statement “bidirectional movement of the operating member is controlled by unidirectional movement of the directional control mechanism”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “switching mechanism” (to control switching of the plurality of water outlet parts in claim 1); and “intermittent movement mechanism” (“to drive the switching seat to rotate to control the switching of the plurality of water outlet parts” in claim 6, and “to drive the switching seat to unidirectionally rotate at a preset angle to control the switching of the plurality of water outlet parts” in claim 7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on lines 10-11, the recitation, “bidirectional movement of the operating member is controlled by unidirectional movement of the directional control mechanism” appears to be inconsistent with how the disclosed device seems to operate.  As discussed above in paragraph 4 of the instant Office action, the portion of the disclosed “directional control mechanism”, which moves in a unidirectional manner, is understood to be an internal part of the showerhead, the unidirectional output of which being controlled by bidirectional movement of “operation member 21” (see specification, paragraph [0064], lines 10-12, which essentially states that the “directional control mechanism 22” is “configured to achieve unidirectional output by bidirectional driving” via the “operating member 21”).  Thus, it would controls unidirectional movement of the directional control mechanism, rather than the operating member being controlled by the unidirectional movement of the directional control mechanism.  If this understanding is correct, the claim should be appropriately clarified.  If this understanding is not correct, this Office respectfully requests a detailed explanation regarding the metes and bounds of the recitation, “bidirectional movement of the operating member is controlled by unidirectional movement of the directional control mechanism”.
Regarding claim 16, on line 10, the introduction of “a plurality of sealing parts” is unclear.  What are these “sealing parts”, as compared to each “sealing part” corresponding to “each water-separating hole” introduced on line 5 of the claim?  Are they not one and the same elements?  It is also noted that line 12 of the claim recites, “a sealing part of each of the plurality of sealing parts…”
Regarding claim 21, on line 5, the recitation, “each water-separating part of the plurality of water outlet parts” is unclear.  It is not understood to what elements “each water-separating part” is referring, as they have not been properly introduced into the claim. 
Further, regarding claim 21, on line 13, the introduction of “a plurality of sealing parts” is unclear.  What are these “sealing parts”, as compared to each “sealing part” corresponding to “each water-separating hole” introduced on line 7 of the claim?  Are they not one and the same elements?  It is also noted that line 15 of the claim recites, “each sealing part of the plurality of sealing parts…”
Further, regarding claim 21, on line 19, the reference to “the matching part” is unclear.  Since there seems to be a plurality of matching parts, as per lines 15-16 of the claim, it is unclear to which matching part, “the matching part” on line 19 is referring.

	Further, regarding claim 22, on lines 6-7, the recitation, “bidirectional movement of the operating member is controlled by unidirectional movement of the directional control mechanism” appears to be inconsistent with how the disclosed device seems to operate.  As discussed above in paragraph 4 of the instant Office action, the portion of the disclosed “directional control mechanism”, which moves in a unidirectional manner, is understood to be an internal part of the showerhead, the unidirectional output of which being controlled by bidirectional movement of “operation member 21” (see specification, paragraph [0064], lines 10-12, which essentially states that the “directional control mechanism 22” is “configured to achieve unidirectional output by bidirectional driving” via the “operating member 21”).  Thus, it would seem that bidirectional movement of the operating member controls unidirectional movement of the directional control mechanism, rather than the operating member being controlled by the unidirectional movement of the directional control mechanism.  If this understanding is correct, the claim should be appropriately clarified.  If this understanding is not correct, this Office respectfully requests a detailed explanation regarding the metes and bounds of the recitation, “bidirectional movement of the operating member is controlled by unidirectional movement of the directional control mechanism”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 12 and 22 are rejected, as well as the claims are understood, under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al., US Patent Application Publication No. 2017/0100728.
As to claim 1, Gong shows a water outlet device (see Figs. 1-9), comprising: a body (1, 14) comprising a driving mechanism (9, 13, 16, 17, 19, 22), a switching mechanism (4), and a plurality of water outlet parts (defined by 2), wherein: the switching mechanism is coupled with the plurality of water outlet parts to control switching of the plurality of water outlet parts, the driving mechanism comprises an operating member (22) and a directional control mechanism (9), the operating member is movably connected to the body, the operating member is connected (via 19, 17, 16, 13) to the directional control mechanism, bidirectional movement (bidirectional, rotational movement of the operating member 22 about shaft 23) of the operating member controls unidirectional movement of the directional control mechanism (each inward and outward movement of operating member 22 unidirectionally moves directional control mechanism 9 counterclockwise), and the directional control mechanism is connected to the switching mechanism and configured to drive the switching mechanism to control switching of the plurality of water outlet parts (see paragraphs [0065]-[0067]).
As to claim 2, the operating member (22) of Gong is shown and described as being configured to rotate relative to the body (see paragraph [0065]).

As to claim 6, the switching mechanism of Gong is shown to comprise a switching seat (4) configured to rotate relative to the body, and the intermittent movement mechanism is connected to the switching seat to drive the switching seat to rotate to control the switching of the plurality of water outlet parts (see paragraphs [0059] and [0066]).
As to claim 7, the switching mechanism of Gong is shown to comprise a switching seat (4) configured to rotate relative to the body, and the intermittent movement mechanism is connected to the switching seat to drive the switching seat to unidirectionally rotate at a preset angle to control the switching of the plurality of water outlet parts (see paragraphs [0059] and [0066]).
As to claim 12, Gong further shows a reset mechanism (11) connected to the intermittent movement mechanism and the body.
As to claim 22, Gong shows a driving mechanism (9, 13, 16, 17, 19, 22) for a water outlet device (see Figs. 1-9) comprising a body (1, 14), wherein: the driving mechanism comprises an operating member (22) and a directional control mechanism (9), the operating member is movably connected to the body, the operating member is connected (via 19, 17, 16, 13) to the directional control mechanism, bidirectional movement (bidirectional, rotational movement of the operating member 22 about shaft 23) of the operating member controls unidirectional movement of the directional control mechanism (each inward and outward movement of operating member 22 unidirectionally moves directional control mechanism 9 counterclockwise), and the directional control mechanism is connected to a switching mechanism of the body and configured to drive the switching mechanism (see paragraphs [0065]-[0067]).

Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 3, 4, 8-11 and 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Chan et al., Li et al., Zhou et al., Xu et al. and Lin et al., and US Patent Application Publications to Zhou et al., Lin et al., Yu and Yang et al., are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752